Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-15-2005

USA v. King
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4715




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. King" (2005). 2005 Decisions. Paper 1355.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1355


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      No: 03-4715

                           UNITED STATES OF AMERICA

                                               v.

                                 LORENZO M. KING,

                                             Appellant

                     Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (Crim. No. 03-cr-00122)
                  District Court: Hon. Gustave Diamond, Chief Judge

                              Argued: September 21, 2004

                         Before: McKEE, Circuit Judge, and
                       ROSENN and WEIS, Senior Circuit Judges

                                         ORDER

      IT IS HEREBY ORDERED, that the Not-Precedential Opinion filed in this case

on April 14, 2005, be amended as follows:

      In Footnote 2, in the next to the last line, the sentence should read:

      “Moreover, to the extent the sentencing court may decide to enhance a
      sentence based upon factors such as those incorporated into the
      sophisticated means enhancement, it must rely only upon conduct admitted
      by the defendant or found by the fact finder based upon proof beyond a
      reasonable doubt.”

IT IS SO ORDERED.


                                                    BY THE COURT:
                        /s/ Theodore A. McKee
                           Circuit Judge

DATED: April 15, 2005
CMH/cc: KSG, KRL